Case 2:19-cv-01309-DSF-PLA Document 1 Filed 02/21/19 Page 1 of 5 Page ID #:1



  1   Joseph M. Kar (SBN 207414)
  2   LAW OFFICE OF JOSEPH M. KAR, PC
      15250 Ventura Blvd., Suite PH‐1220
  3
      Sherman Oaks, CA 91403
  4   Telephone: (818) 501‐6930
  5
      Facsimile: (818) 501‐6935
      Email: jkar@civillegal.com
  6
      Attorney for PLAINTIFF, CHARLOETTE OVALLE, as an individual and administrator
  7
      of the ESTATE OF ANTHONY JOHN HERRERA
  8
                                 UNITED STATES DISTRICT COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                       WESTERN DIVISION
 11

 12

 13
      CHARLOETTE OVALLE, as an individual        Case No. ________________________
 14
      and administrator of the ESTATE OF
      ANTHONY JOHN HERRERA
 15
                    Plaintiff,
 16                                              ORIGINAL COMPLAINT FOR
             vs.                                 WRONGFUL DEATH
 17
      JSJ ENTERPRISES TRANSPORTATION, a
 18   business form unknown, JIMMY
      WATSON, an individual, JORGE
 19   EDUARDO WATSON SAUCEDO, an
      individual, AND DOES 1 through 10,
 20   inclusive,                                 Action Filed:
                                                 Trial Date:     None Yet
 21                 Defendants.
 22

 23
            TO THE HONORABLE COURT, ALL INTERESTED PARTIES, AND THEIR
 24
      ATTORNEYS OF RECORD:
 25
            COMES NOW, PLAINTIFF, CHARLOETTE OVALLE, as an individual and
 26
      administrator of the ESTATE OF ANTHONY JOHN HERRERA. and hereby alleges and
 27
      avers as follows:
 28
      ///




                                       Original Complaint
                                              - 1 –
Case 2:19-cv-01309-DSF-PLA Document 1 Filed 02/21/19 Page 2 of 5 Page ID #:2



  1                                   JURISDICTION AND VENUE
  2          A.        This Court has jurisdiction of this cause under 28 U.S.C. §§ 1331, 1332,
  3   1343, 1357, and 1367.
  4          B.        Venue is proper under 28 U.S.C. § 1391 in that a substantial part of the
  5   events or omissions giving rise to the claims occurred, or a substantial part of property
  6   that is the subject of the action is situated in and the action arises in the Central District
  7   of California.
  8                                              PARTIES
  9          1.        Plaintiff CHARLOETTE OVALLE (nee Charlotte Marie Florez), as an
 10   individual and administrator of the ESTATE OF ANTHONY JOHN HERRERA
 11   (“Plaintiff”) is an individual and the sole heir and natural mother of ANTHONY JOHN
 12   HERRERA (“Plaintiff’s decedent”) and resides in the state of California at all times
 13   relevant.
 14          2.        Defendant JSJ ENTERPRISES TRANSPORTATION (“JSJ ”) is a business
 15   form unknown and operates and has its nerve center in the state of Arizona. Defendant
 16   JSJ is a co-owner of the Semi-Truck involved in the Accident alleged hereinbelow.
 17          3.        Defendant JIMMY WATSON (“Watson”) is an individual residing in the
 18   state of Arizona, and is the co-owner of the Semi-Truck involved in the Accident alleged
 19   hereinbelow. Defendant Watson was, and, upon information and belief, is also an
 20   owner of JSJ at all times relevant.
 21          4.        Defendant JORGE EDUARDO WATSON SAUCEDO (“SAUCEDO”) is an
 22   individual residing in the state of Arizona, and was the driver of the Semi-Truck
 23   involved in the Accident at all times relevant.
 24          5.        Plaintiff is ignorant of the true names and capacities of defendants sued
 25   herein as DOES 1 to 10, inclusive, and therefore sue these defendants by such fictitious
 26   names. Plaintiff will amend this complaint to allege the true names and capacities when
 27   ascertained. Plaintiff is informed and believes and thereon alleges that each of said
 28   fictitiously named defendants are responsible in some manner for the occurrences




                                         Original Complaint
                                                - 2 –
Case 2:19-cv-01309-DSF-PLA Document 1 Filed 02/21/19 Page 3 of 5 Page ID #:3



  1   herein alleged, and that the injuries herein alleged were proximately caused by said
  2   conduct or omissions.
  3          6.      Defendants JSJ, WATSON, and SAUCEDO in this action are sued as
  4   principals and/or agents, servants and employees of said principals and all of the acts
  5   performed as agents and employees were performed within the course and scope of
  6   their authority and employment and/or agency and with consent of each of the
  7   defendants.
  8                                    GENERAL ALLEGATIONS
  9          7.      On May 1, 2018, at about 1:56 am, Anthony John Herrera (Plaintiff’s
 10   decedent) was traveling in the number three (3) lane on the Interstate 10 Freeway and
 11   was involved in a previous solo vehicle traffic collision which resulted in Plaintiff’s
 12   decedent’s vehicle (a 1998 Honda Accord) becoming disabled and left facing
 13   southwesterly. At all times relevant Plaintiff’s decedent suffered little no physical
 14   injuries after that prior solo vehicle traffic collision.
 15          8.      On May 1, 2018, at about 1:56 am, Defendant SAUCEDO was working
 16   driving a Freightliner-Tractor Trailer combination (“Semi-Truck”) for Defendants JSJ
 17   and WATSON license plate no. 8T8264, owned by Defendants JSJ and WATSON with
 18   their consent, westbound on the I-10 freeway east of Monterey Avenue in an
 19   unincorporated area of Riverside County.
 20          9.      On May 1, 2018, at about 1:58 am or before, Defendant SAUCEDO was
 21   distracted and fatigued, and otherwise failed to appreciate, see, or respond to the prior
 22   solo vehicle traffic collision, Plaintiff’s decedent or his Honda Accord, and mortally
 23   collided with Plaintiff’s decedent’s Honda Accord, causing damage to both vehicles and
 24   ejecting Anthony John Herrera from his Honda Accord and causing Mr. Herrera to
 25   strike the asphalt with such force and impact that Anthony John Herrera suffered
 26   serious and mortal injuries and death (“Accident”).
 27   ///
 28   ///




                                         Original Complaint
                                                - 3 –
Case 2:19-cv-01309-DSF-PLA Document 1 Filed 02/21/19 Page 4 of 5 Page ID #:4



  1                                  FIRST CAUSE OF ACTION
  2                                     [WRONGFUL DEATH]
  3          10.    Plaintiff hereby incorporates each and every allegation in this complaint
  4   as if fully set forth without duplication.
  5          11.    Anthony John Herrera, Plaintiff’s decedent, died wrongfully as a direct,
  6   concurrent, proximate result and/or substantial contributing factor of each Defendant’s
  7   actions, omissions, negligence, negligent entrustment or supervision, misconduct, and
  8   violation of laws and deprivation of rights. Attached hereto as Exhibit 1 is a true and
  9   correct copy of the certified death certificate for Anthony John Herrera.
 10          12.    As a direct, proximate, and/or concurrent cause and/or substantial
 11   contributing factor of Defendants, and each of them, and their personnel, their actions,
 12   inactions, violations of law, breaches of warranty and duties, and of the death of
 13   Anthony John Herrera as alleged herein, Plaintiff has and will sustain pecuniary loss
 14   resulting from loss of teachings, skill, knowledge, services, talent, love, comfort,
 15   affection, companionship, guidance, society, care, solace, grief or sorrow, and moral
 16   support of a kind and loving son, and source of constant support. Plaintiff further
 17   alleges that such injuries resulted in permanent disability. As a result of such injuries,
 18   Plaintiff has sustained general damages in an as yet un-ascertained amount or to be
 19   proven at trial.
 20          13.    As a direct, proximate, and/or concurrent cause and/or substantial
 21   contributing factor of Defendants, and each of them, and their personnel, their actions,
 22   inactions, violations of law, breaches of warranty and duties, and of the death of
 23   Anthony John Herrera as alleged herein, Plaintiff has and will sustain special damages
 24   and loss resulting from medical expenses and a loss of present and future earning
 25   capacity and benefit of Anthony John Herrera, all to Plaintiff’s special damage in a sum
 26   as yet un-ascertained or to be proven at trial.
 27          14.    As a direct, proximate, and/or concurrent cause and/or substantial
 28   contributing factor of Defendants, and each of them, and their personnel, their actions,
      inactions, violations of law, breaches of warranty and duties, and of the death of


                                        Original Complaint
                                               - 4 –
Case 2:19-cv-01309-DSF-PLA Document 1 Filed 02/21/19 Page 5 of 5 Page ID #:5



  1   Anthony John Herrera, as alleged herein, Plaintiff has sustained pecuniary loss
  2   resulting from burial expenses in a sum to be proven at trial.
  3          WHEREFORE, Plaintiff, CHARLOETIE OVALLE, as an individual and
  4   administrator of the ESTATE OF ANTHONY JOHN HERRERA, prays for judgment as
  5   follows:
  6          1.    For General Damages in an amount to be proven at trial;
  7          2.    For Special Damages in an amount to be proven at trial;
  8          3.    For Attorney's fees and costs pursuant to applicable statute and/or law,
  9                including, without limitation, Civil Code§ 1717, C.C.P. §§ 1021.5, 1033,
 10                1033.5, and/or tort of another theory;
 11         4.     For Civil Penalties, as authorized by law in an amount to be proven at
 12                trial;
 13          4.    For costs of suit herein incurred; and,
14           5.    For such other and further relief as the court may deem just and proper.
15
      Dated: February 21, 2019
 16                                                                                   . R,PC
 17
                                         By:
 18
                                                              /Jose h     .ar
 19                                      Attorney for Plaintitf;-eriA:RLOETIE OVALLE, as an
                                         individual and administrator of the ESTATE OF
 20                                      ANTHONY JOHN HERRERA
 21
                                        DEMAND FOR JURY
 22          Plaintiff hereby demands a trial by jury in the above entitled action.
 23
      Dated: February 21, 2019                          Respectfull Submitted,
 24
                                                  LAW OFFICE      OSE HM. KAR, PC
 25

 26
                                         By:                                    )
 27

 28




                                       Original Complaint
                                                - 5 -
